Exhibit 23(n)2 under Form N-1A Exhibit 99 under item 601/Reg. S-K INSTITUTIONAL SHARES EXHIBIT TO MULTIPLE CLASS PLAN (REVISED 9/18/09) 1.Separate Arrangement And Expense Allocation For purposes of Rule 18f-3 under the Act, the basic distribution and shareholder servicing arrangement of the Institutional Shares will consist of (i) with respect to money market funds, sales and shareholder servicing by financial intermediaries; and (ii) with respect to fluctuating NAV funds, sales and shareholder servicing by financial intermediaries to the following categories of investors (“Eligible Investors”); · An investor participating in a wrap program or other fee-based program sponsored by a financial intermediary; · An investor participating in a no-load network or platform sponsored by a financial intermediary where Federated has entered into an agreement with the intermediary; · A trustee/director, employee or former employee of the Fund, the Adviser, the Distributor and their affiliates; an immediate family member of these individuals, or a trust, pension or profit-sharing plan for these individuals; · An employer-sponsored retirement plan; · A trust institution investing on behalf of its trust customers; · An investor purchasing Shares through a financial intermediary other than pursuant to an Eligible Investor arrangement described above; · An investor, other than a natural person, purchasing Shares directly from the Fund; · An investor (including a natural person) who owned Shares as of December 31, 2008; · Without regard to the initial investment minimum, an investor who acquired Institutional Shares pursuant to the terms of an agreement and plan of reorganization which permits the investor to acquire such Shares; and · Without regard to the initial investment minimum, in connection with an acquisition of an investment management or advisory business, or related investment services, products or assets, by Federated or its investment advisory subsidiaries, an investor (including a natural person) who (1) becomes a client of an investment advisory subsidiary of Federated or (2) is a shareholder or interest holder of a pooled investment vehicle or product that becomes advised or subadvised by a Federated investment advisory subsidiary as a result of such an acquisition other than as a result of a fund reorganization transaction pursuant to an agreement and plan of reorganization. Exhibit 23(n)2 under Form N-1A Exhibit 99 under item 601/Reg. S-K The principal underwriter and financial intermediaries may receive payments for distribution and/or administrative services under a Rule 12b-1 Plan and financial intermediaries may also receive shareholder service fees for services provided.In connection with this basic arrangement, Institutional Shares will bear the following fees and expenses: Fees and Expenses Maximum Amount Allocated Institutional Shares Sales Load None Contingent Deferred Sales Charge ("CDSC") None Shareholder Service Fee As set forth in the attached Schedule 12b-1 Fee As set forth in the attached Schedule Other Expenses Itemized expenses incurred by the Fund with respect to holders of Institutional Shares as described in Section 3 of the Plan 2.Conversion and Exchange Privileges For purposes of Rule 18f-3, Institutional Shares have the following conversion rights and exchange privileges at the election of the shareholder: Conversion Rights: None Exchange Privilege: Institutional Shares may be exchanged for Institutional Shares of any other Federated fund or share class that does not have a stated sales charge or contingent deferred sales charge, except Class A Shares of Liberty U.S. Government Money Market Trust and Class K Shares. In any exchange, the shareholder shall receive shares having the same aggregate net asset value as the shares surrendered, unless Class A Shares or Class F Shares which are subject to a CDSC are being exchanged, in which case the CDSC fee will be imposed as if the Class A Shares or Class F Shares had been redeemed.Exchanges to any other Class shall be treated in the same manner as a redemption and purchase. Exhibit 23(n)2 under Form N-1A Exhibit 99 under item 601/Reg. S-K SCHEDULE OF FUNDS OFFERING INSTITUTIONAL SHARES The Funds set forth on this Schedule each offer Institutional Shares on the terms set forth in the Institutional Shares Exhibit to the Multiple Class Plan, in each case as indicated below.The 12b-1 fees indicated are the maximum amounts authorized based on the average daily net asset value.Actual amounts accrued may be less. Multiple Class Company Series 12b-1 Fee Shareholder Service Fee Federated Adjustable Rate Securities Fund None 0.25% Federated Equity Funds: Federated Capital Appreciation Fund None None Federated Clover Mid Value Fund None None Federated Clover Small Value Fund None None Federated Clover Value Fund None None Federated InterContinental Fund None None Federated International Strategic Value Fund None None Federated Kaufmann Large Cap Fund None None Federated Market Opportunity Fund None None Federated Prudent Bear Fund None None Federated Strategic Value Fund None None Federated Fixed Income Securities, Inc.: Federated Strategic Income Fund None None Federated Municipal Ultrashort Fund None None Federated GNMA Trust None 0.25% Federated Income Securities Trust: Federated Intermediate Corporate Bond Fund None 0.25% Federated Prudent Global Income Fund None None Federated Real Return Bond Fund None 0.25% Federated Short-Term Income Fund None 0.25% Federated Income Trust None 0.25% Federated Index Trust: Federated Max-Cap Index Fund None 0.25% Federated Institutional Trust: Federated Government Ultrashort DurationFund None None Federated Intermediate Government/Corporate Fund None None Federated Intermediate Government Fund, Inc. None None Exhibit 23(n)2 under Form N-1A Exhibit 99 under item 601/Reg. S-K Multiple Class Company Series 12b-1 Fee Shareholder Service Fee Federated Investment Series Fund, Inc. Federated Bond Fund None None Federated MDT Series: Federated MDT All Cap Core Fund None None Federated MDT Balanced Fund None None Federated MDT Large Cap Growth Fund None None Federated MDT Large Cap Value Fund None None Federated MDT Mid Cap Growth Fund None None Federated MDT Small Cap Core Fund None None Federated MDT Small Cap Growth Fund None None Federated MDT Small Cap Value Fund None None Federated MDT Tax Aware/All Cap Core Fund None None Federated Short-Intermediate Duration Municipal Trust None 0.25% Federated Stock and Bond Fund None None Federated Total Return Government Bond Fund None None Federated Total Return Series, Inc.: Federated Mortgage Fund None 0.25% Federated Total Return Bond Fund None None Federated Ultrashort Bond Fund None 0.25% Federated U.S. Government Securities Fund:1-3 Years None 0.25% Federated U.S. Government Securities Fund:2-5 Years None 0.25% Federated World Investment Series, Inc. Federated International Small-Mid Company Fund None None Intermediate Municipal Trust: Federated Intermediate Municipal Trust None 0.25% Exhibit 23(n)2 under Form N-1A Exhibit 99 under item 601/Reg. S-K Multiple Class Company Series 12b-1 Fee Shareholder Service Fee Money Market Obligations Trust: California Municipal Cash Trust None 0.25% Florida Municipal Cash Trust 0.25% 0.25% Government Obligations Fund None 0.25% Government Obligations Tax-Managed Fund None 0.25% Michigan Municipal Cash Trust None 0.25% Minnesota Municipal Cash Trust None 0.25% Municipal Obligations Fund None 0.25% New Jersey Municipal Cash Trust None 0.25% New York Municipal Cash Trust None 0.25% Ohio Municipal Cash Trust None 0.25% Pennsylvania Municipal Cash Trust None 0.25% Prime Cash Obligations Fund None 0.25% Prime Management Obligations Fund None 0.25% Prime Obligations Fund None 0.25% Prime Value Obligations Fund None 0.25% Tax-Free Obligations Fund None 0.25% Treasury Obligations Fund None 0.25% U.S. Treasury Cash Reserves None 0.25% Virginia Municipal Cash Trust None 0.25%
